Title: [Fryday April 19.]
From: Adams, John
To: 


      Fryday April 19. Resolved that a Committee of seven be appointed to examine and ascertain the Value of the several Species of Gold and Silver Coins current in these Colonies, and the Proportions they ought to bear to Spanish milled Dollars. Members chosen Mr. Duane, Mr. Wythe, Mr. John Adams, Mr. Sherman, Mr. Hewes, Mr. Johnson and Mr. Whipple.
      The Committee to whom General Washingtons Letter of the 15th. instant, as well as other Letters were referred brought in their report, which being taken into Consideration, was agreed to whereupon resolved—See the Journal..
      One Resolution was that the Resignation of James Warren, as Paymaster General of the Army be Accepted.—This Gentleman had been appointed at my Solicitation. Mr. Samuel Adams and Mr. Gerry concurring. Our other Colleagues notwithstanding.
      The Committee to whom were referred the Letter from General Washington of the 4th and the Letter from General Schuyler of the second of this month, brought in their report. Adjourned to Monday.
     